Citation Nr: 1718371	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-08 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously remanded by the Board in April 2015 for further evidentiary development.

As noted in the Board's April 2015 Remand, the Veteran's claim for service connection for a right shoulder disability was characterized as a claim to reopen a previously denied claim.  The Veteran's claim for service connection for a right shoulder disability was previously denied in a June 2007 rating decision.  In January 2009, VA received additional service treatment records which had not been associated with the claim file at the time of the June 2007 rating decision.  A February 1993 service treatment record reflects that the Veteran was treated for bursitis on the right shoulder.  Thus, the service treatment records are relevant to the Veteran's claim.  Pursuant to 38 C.F.R. § 3.156 (c)(1), as amended effective October 6, 2006, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156 (c)(1)(i)-(iii) (2014).  As the service treatment records were not associated with the claims file and are relevant to the Veteran's claim, the previously denied claim must be reconsidered, not reopened.  38 C.F.R. § 3.156 (c).  Accordingly, the issue has been recharaceterized.

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the Board's April 2015 Remand it determined that the Veteran's June 2009 VA medical opinion regarding the etiology of the Veteran's right shoulder condition was inadequate as the examiner failed to properly consider the Veteran's statements with respect to continuity of symptoms since his in-service right shoulder injury.  As a result, a July 2015 VA medical examination was scheduled and corresponding opinion was issued.  After reviewing the medical and lay evidence of record, the Board finds the July 2015 medical opinion to be inadequate, and as a result an addendum medical opinion is necessary.  

The Veteran's service treatment records document multiple notations of a right shoulder condition, including a June 1991 treatment note documenting right arm pain for 7 months, a February 1993 treatment note documenting right shoulder bursitis for 2 years, and a February 1998 examination documenting occasional flare-ups of right shoulder bursitis.  Specific to service treatment records, the July 2015 VA examiner noted that the "Veteran states he had bursitis in his right shoulder in 1991" and that he was not medically discharged from the military and that service treatment records indicate that he was "medically qualified to complete the term of his active service."  While the Veteran does state that he was diagnosed with a bursitis, this is supported by service treatment records, or at least treatment for a right shoulder condition is documented.  Thus, the Board finds the examiner's referral to the in-service treatment as something "stated" by the Veteran to be somewhat concerning, given that such treatment was in fact documented in treatment records.  Furthermore, the ability of the Veteran to complete his term of active duty service is hardly dispositive of whether he had a chronic right shoulder condition that is medically linked to his current condition.  Conversely, the Veteran has testified that he received cortisone shots in his right shoulder in order to meet the physical testing requirements during the last seven years of his active duty service.  Lastly, the Veteran has consistently testified and stated that he has experienced a continuity of right shoulder pain since his initial in-service injury in 1991.  At his November 2012 Travel Board hearing, the Veteran testified that he self-treated his right shoulder condition with Tylenol throughout much of service and in the immediate aftermath of separation from service.  
While the examiner states at the end of the opinion that "[f]ull consideration of all pertinent and available medical facts is rendered," the Board is unsatisfied with the opinion with respect to the issues denoted above.  Specifically, the medical examiner did not adequately address the in-service treatment records for a right shoulder/arm condition and instead referred only to right shoulder bursitis "stated" by the Veteran, relied on the ability of the Veteran to medically complete his active duty service, and remained unclear as to whether the Veteran's assertions of continuity of symptoms and self-treatment with Tylenol were adequately considered.

Upon remand, the Board requests an addendum medical opinion which adequately addresses service treatment records, the Veteran's lay statements with respect to continuity of symptoms, and provides an opinion as to whether the Veteran's in-service symptoms represent acute and transitory right shoulder/arm injuries or rather the manifestations of a chronic right shoulder injury which continues today.  In addition, the examiner is asked to address the significance of the Veteran's 2003 post-service occupational injury to the right shoulder.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary.  An opinion regarding the etiology of the Veteran's right shoulder condition should be issued.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide an opinion as to:

Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right shoulder disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

In doing so, the examiner is asked to (1) address the significance of in-service treatment for a right shoulder/arm condition and whether these represent acute/transitory injuries or indicate the potential onset of a chronic condition (service treatment records are bookmarked in VBMS), (2) appropriately address the Veteran's assertions with respect to continuity of symptoms of right shoulder pain, and (3) address the significance or relevance of the Veteran's 2003 post-service right shoulder injury.  In addition, the examiner should address the Veteran's assertion that he was potentially misdiagnosed in-service with bursitis, when in fact the condition may have been more closely linked with his current condition.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




